SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q/A QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5900 Princess Garden Parkway, 7th Floor Lanham, Maryland20706 (Address of principal executive offices) (301)306-1111 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer þ Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.Yes o Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 10, 2010 ClassA Common Stock, $.001 ParValue ClassB Common Stock, $.001 ParValue ClassC Common Stock, $.001 ParValue ClassD Common Stock, $.001 ParValue TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 5 Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 6 Consolidated Statement of Changes in Stockholders' Equity for the Three Months Ended March 31, 2010 (Unaudited) 7 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009(Unaudited) 8 Notes to Consolidated Financial Statements (Unaudited) 9 Consolidating Financial Statements 37 Consolidating Statement of Operations for the Three Months Ended March 31, 2010 (Unaudited) 37 Consolidating Statement of Operations for the Three Months Ended March 31, 2009 (Unaudited) 38 Consolidating Balance Sheet as of March 31, 2010(Unaudited) 39 Consolidating Balance Sheet as of December 31, 2009 40 Consolidating Statement of Cash Flows for the Three Months Ended March 31, 2010(Unaudited) 41 Consolidating Statement of Cash Flows for the Three Months Ended March 31, 2009(Unaudited) 42 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Item 3. Quantitative and Qualitative Disclosures About Market Risk 67 Item 4. Controls and Procedures 67 PART II. OTHER INFORMATION Item 1. Legal Proceedings 68 Item 1A. Risk Factors 69 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 69 Item 3. Defaults Upon Senior Securities 69 Item 4. Submission of Matters to a Vote of Security Holders 70 Item 5. Other Information 70 Item 6. Exhibits 70 SIGNATURES 71 2 CERTAIN DEFINITIONS Unless otherwise noted, throughout this report, the terms “Radio One,” “the Company,” “we,” “our” and “us” refer to Radio One, Inc. together with its subsidiaries. Cautionary NoteRegarding Forward-Looking Statements This document contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements do not relay historical facts, but rather reflect our current expectations concerning future operations, results and events. All statements other than statements of historical fact are “forward-looking statements” including any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. You can identify some of these forward-looking statements by our use of words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “likely,” “may,” “estimates” and similar expressions.You can also identify a forward-looking statement in that such statements discuss matters in a way that anticipates operations, results or events that have not already occurred but rather will or may occur in future periods.We cannot guarantee that we will achieve any forward-looking plans, intentions, results, operations or expectations.Because these statements apply to future events, they are subject to risks and uncertainties, some of which are beyond our control that could cause actual results to differ materially from those forecasted or anticipated in the forward-looking statements.These risks, uncertainties and factors include (in no particular order), but are not limited to: • the effects the global financial and economic downturn, credit and equity market volatility and continued fluctuations in the U.S. economy may continue to have on our business and financial condition and the business and financial condition of our advertisers; • continued fluctuations in the economy could negatively impact our ability to meet our cash needs and our ability to maintain compliance with our debt covenants; • fluctuations in the demand for advertising across our various media given the current economic environment; • our relationship with a significant customer has changed and we no longer have a guaranteed level of revenue from that customer; • risks associated with the implementation and execution of our business diversification strategy; • increased competition in our markets and in the radio broadcasting and media industries; • changes in media audience ratings and measurement technologies and methodologies; • regulation by the FCC relative to maintaining our broadcasting licenses, enacting media ownership rules and enforcing of indecency rules; • changes in our key personnel and on-air talent; • increases in the costs of our programming, including on-air talent and content acquisitions costs; • financial losses that may be incurred due to impairment charges against our broadcasting licenses, goodwill and other intangible assets, particularly in light of the current economic environment; • increased competition from new media and technologies; • the impact of our acquisitions, dispositions and similar transactions; • our high degree of leverage and potential inability to refinance our debt given current market conditions; and • other factors mentioned in our filings with the Securities and Exchange Commission including the factors discussed in detail in Item1A, “Risk Factors,” contained in our 2009 Annual report on Form 10-K/A. You should not place undue reliance on these forward-looking statements, which reflect our views as of the date of this report. We undertake no obligation to publicly update or revise any forward-looking statements because of new information, future events or otherwise. 3 EXPLANATORY NOTE Radio One, Inc. (“Radio One” or the “Company”) is filing this Amendment to its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010, which was previously filed with the Securities and Exchange Commission on May 17, 2010, as the Company is restating its consolidated financial statements as of December 31, 2009, and for the years ended December 31, 2009, 2008 and 2007 for the reason described below.This Form 10-Q/A reflects the restatement of the unaudited quarterly financial information and financial statements for the quarterly financial reporting period ended March 31, 2010. The restatement is solely the result of an error in the measurement and classification of a noncontrolling interest in Reach Media that resulted in overstated consolidated stockholders’ equity and understated mezzanine equity by equal amounts.The adjustments decreased total stockholders’ equity by approximately $37.5 million and $46.2 million as of March 31, 2010 and December 31, 2009, respectively.The restatements do not result in a change to our previously reported financial results in the consolidated statements of operations or consolidated statements of cash flows for the Company, and, hence, will not affect previously reported net income or earnings per share. See Note2 to Consolidated Financial Statements for the impact of these adjustments on the consolidated financial statements and footnotes. This Form 10-Q/A also amends and restates footnote 1 (h) “Fair Value Measurements” in the notes to the consolidated financial statements and updates our critical accounting policies in Item 2 to include enhanced disclosures of our accounting for noncontrolling interests.Additionally, because it is probable that we will not be in compliance with certain of our debt covenants during the remainder of 2010 without a modification to our credit facility, we have classified our long-term debt as a current obligation within this Form 10-Q/A.As a result of this amendment, the management certifications, filed or furnished as exhibits to the Original Form 10-Q have been re-executed and re-filed or refurnished, as applicable, as of the date of this Form 10-Q/A. Except as described above, and for corrections of certain typographical errors of an immaterial and non-financial nature, this form 10-Q/A does not amend, update or change the financial statements or any other items or disclosures made in the Form 10-Q for the quarterly period ended March 31, 2010. 4 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) (In thousands, except share data) NET REVENUE $ $ OPERATING EXPENSES: Programming and technical, including stock-based compensation of $0 and $31, respectively Selling, general and administrative, including stock-based compensation of $402 and $95, respectively Corporate selling, general and administrative, including stock-based compensation of $1,611 and $357, respectively Depreciation and amortization Impairment of long-lived assets — Total operating expenses Operating income (loss) ) INTEREST INCOME 25 18 INTEREST EXPENSE GAIN ON RETIREMENT OF DEBT — EQUITY IN INCOME OF AFFILIATED COMPANY OTHER (EXPENSE) INCOME, net ) 50 Loss before (benefit from) provision for income taxes, noncontrolling interests in (loss) income of subsidiaries and income (loss) from discontinued operations ) ) (BENEFIT FROM) PROVISION FOR INCOME TAXES ) Net loss from continuing operations ) ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, net of tax 63 ) CONSOLIDATED NET LOSS ) ) NONCONTROLLING INTERESTS IN (LOSS) INCOME OF SUBSIDIARIES ) CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) BASIC AND DILUTED CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS: Continuing operations $ ) $ ) Discontinued operations, net of tax ) ) Consolidated net loss attributable to common stockholders $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of March 31, December31, (Unaudited) (As Restated - See Note 2) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $2,315 and $2,651, respectively Prepaid expenses and other current assets Current assets from discontinued operations 86 Total current assets PROPERTY AND EQUIPMENT, net GOODWILL RADIO BROADCASTING LICENSES OTHER INTANGIBLE ASSETS, net INVESTMENT IN AFFILIATED COMPANY OTHER ASSETS NON-CURRENT ASSETS FROM DISCONTINUED OPERATIONS 12 74 Total assets $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTSAND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued interest Accrued compensation and related benefits Income taxes payable Other current liabilities Current portion of long-term debt Current liabilities from discontinued operations Total current liabilities LONG-TERM DEBT, net of current portion OTHER LONG-TERM LIABILITIES DEFERRED TAX LIABILITIES Total liabilities REDEEMABLE NONCONTROLLING INTERESTS STOCKHOLDERS’ EQUITY: Convertible preferred stock, $.001par value, 1,000,000shares authorized; no shares outstanding at March 31, 2010 and December31, 2009 — — Common stock— ClassA, $.001par value, 30,000,000shares authorized; 2,980,641 and 2,981,841shares issued and outstanding as of March 31, 2010 and December31, 2009, respectively 3 3 Common stock— ClassB, $.001par value, 150,000,000shares authorized; 2,861,843 shares issued and outstanding as of March 31, 2010 and December31, 2009, respectively 3 3 Common stock— ClassC, $.001par value, 150,000,000shares authorized; 3,121,048 shares issued and outstanding as of March 31, 2010 and December31, 2009, respectively 3 3 Common stock— ClassD, $.001par value, 150,000,000shares authorized; 45,531,353 and 42,280,153shares issued and outstanding as of March 31, 2010 and December31, 2009, respectively 45 42 Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities, redeemable noncontrolling interestsand stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2010 (UNAUDITED) Convertible Preferred Stock Common Stock Class A Common Stock Class B Common Stock Class C Common Stock Class D Comprehensive Loss Accumulated Other Comprehensive Loss Additional Paid-In Capital Accumulated Deficit Total Stockholders' Equity (As Restated - See Note 2) (As Restated - See Note 2) (In thousands) BALANCE, as of December31, 2009 (as restated) $
